

115 S1310 IS: Home Mortgage Disclosure Adjustment Act
U.S. Senate
2017-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1310IN THE SENATE OF THE UNITED STATESJune 7, 2017Mr. Rounds (for himself, Ms. Heitkamp, Mr. Tester, Mr. Hoeven, Mr. Donnelly, and Mr. Kennedy) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Home Mortgage Disclosure Act of 1975 to specify which depository institutions are
			 subject to the maintenance of records and disclosure requirements of such
			 Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Home Mortgage Disclosure Adjustment Act.
		2.Depository institutions subject to maintenance of records and disclosure
			 requirements
 (a)In generalSection 304 of the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803) is amended— (1)by redesignating subsection (i) as paragraph (3) and adjusting the margins accordingly; and
 (2)by inserting before paragraph (3), as so redesignated, the following:  (i)Exemptions (1)Closed-end mortgage loansWith respect to a depository institution, the requirements of paragraphs (5) and (6) of subsection (b) shall not apply with respect to closed-end mortgage loans if the depository institution originated less than 500 closed-end mortgage loans in each of the 2 preceding calendar years.
 (2)Open-end lines of creditWith respect to a depository institution, the requirements of paragraphs (5) and (6) of subsection (b) shall not apply with respect to open-end lines of credit if the depository institution originated less than 500 open-end lines of credit in each of the 2 preceding calendar years.
							.
 (b)Technical correctionSection 304(i)(3) of the Home Mortgage Disclosure Act of 1975, as so redesignated by subsection (a)(1), is amended by striking section 303(2)(A) and inserting section 303(3)(A).